
	

113 HCON 16 IH: Supporting the Local Radio Freedom Act.
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 16
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Conaway (for
			 himself, Mr. Alexander,
			 Mr. Bonner,
			 Mr. Boustany,
			 Mr. Butterfield,
			 Mr. Calvert,
			 Mrs. Capito,
			 Mr. Capuano,
			 Mr. Cassidy,
			 Mr. Coffman,
			 Mr. Courtney,
			 Mr. Cole, Mr. Crenshaw, Mr.
			 Dent, Mr. Diaz-Balart,
			 Mr. Dingell,
			 Mrs. Ellmers,
			 Mr. Fitzpatrick,
			 Mr. Fleming,
			 Mr. Flores,
			 Mr. Gene Green of Texas,
			 Mr. Gingrey of Georgia,
			 Ms. Granger,
			 Mr. Harper,
			 Mr. Hastings of Florida,
			 Mr. Hastings of Washington,
			 Mr. Hinojosa,
			 Mr. Huelskamp,
			 Mr. Hultgren,
			 Mr. Kinzinger of Illinois,
			 Mr. Joyce,
			 Mr. Kline,
			 Mr. Lamborn,
			 Mr. Lance,
			 Mr. Loebsack,
			 Mr. Long, Mr. Luetkemeyer, Mr.
			 McHenry, Mr. Meeks,
			 Mr. Michaud,
			 Mr. Miller of Florida,
			 Mr. Neugebauer,
			 Mr. Nunnelee,
			 Mr. Olson,
			 Mr. Pearce,
			 Mr. Petri,
			 Mr. Poe of Texas,
			 Mr. Pompeo,
			 Mr. Rangel,
			 Mr. Rogers of Kentucky,
			 Mr. Rogers of Alabama,
			 Mr. Rogers of Michigan,
			 Mr. Royce,
			 Mr. Runyan,
			 Mr. Ryan of Ohio,
			 Mr. Sarbanes,
			 Mr. Schweikert,
			 Mr. Sessions,
			 Mr. Shimkus,
			 Mr. Simpson,
			 Mr. Stivers,
			 Mr. Terry,
			 Mr. Thompson of Pennsylvania,
			 Mr. Tiberi,
			 Mr. Turner,
			 Mr. Visclosky,
			 Mr. Walberg,
			 Mr. Walden,
			 Mr. Westmoreland,
			 Mr. Wittman,
			 Mr. Wilson of South Carolina,
			 Mr. Womack, and
			 Mrs. McCarthy of New York) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Supporting the Local Radio Freedom
		  Act.
	
	
		Whereas the United States enjoys broadcasting and sound
			 recording industries that are the envy of the world, due to the symbiotic
			 relationship that has existed among these industries for many decades;
		Whereas for more than 80 years, Congress has rejected
			 repeated calls by the recording industry to impose a performance fee on local
			 radio stations for simply playing music on the radio and upsetting the mutually
			 beneficial relationship between local radio and the recording industry;
		Whereas local radio stations provide free publicity and
			 promotion to the recording industry and performers of music in the form of
			 radio air play, interviews with performers, introduction of new performers,
			 concert promotions, and publicity that promotes the sale of music, concert
			 tickets, ring tones, music videos and associated merchandise;
		Whereas Congress found that “the sale of many sound
			 recordings and the careers of many performers benefited considerably from
			 airplay and other promotional activities provided by both noncommercial and
			 advertiser-supported, free over-the-air broadcasting”;
		Whereas local radio broadcasters provide tens of thousands
			 of hours of essential local news and weather information during times of
			 national emergencies and natural disasters, as well as public affairs
			 programming, sports, and hundreds of millions of dollars of time for public
			 service announcements and local fund raising efforts for worthy charitable
			 causes, all of which are jeopardized if local radio stations are forced to
			 divert revenues to pay for a new performance fee;
		Whereas there are many thousands of local radio stations
			 that will suffer severe economic hardship if any new performance fee is
			 imposed, as will many other small businesses that play music including bars,
			 restaurants, retail establishments, sports and other entertainment venues,
			 shopping centers and transportation facilities; and
		Whereas the hardship that would result from a new
			 performance fee would hurt American businesses, and ultimately the American
			 consumers who rely on local radio for news, weather, and entertainment; and
			 such a performance fee is not justified when the current system has produced
			 the most prolific and innovative broadcasting, music, and sound recording
			 industries in the world: Now, therefore, be it
		
	
		That Congress should not impose any
			 new performance fee, tax, royalty, or other charge relating to the public
			 performance of sound recordings on a local radio station for broadcasting sound
			 recordings over-the-air, or on any business for such public performance of
			 sound recordings.
		
